                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In Re: Joseph G. DuMouchelle,
       a/k/a Joe G. DuMouchelle, and                          Case No. 19-54531-pjs
       Melinda Adducci,                                       Hon. Phillip J. Shefferly
       a/k/a Lindy J. Adducci,                                Chapter 7

      Debtors.
__________________________________/

                            CERTIFICATION OF NO RESPONSE

       On December 11, 2019, Debtors’ former counsel / Applicant, served on the Debtors First

and Final Fee Application of Goldstein, Bershad & Fried, P.C. for Compensation and

Reimbursement of Expenses for Services Rendered as Counsel for Debtors. A Notice of Fee

Application was served upon all interested parties (see ECF filed Proof of Service). A response has

not been timely filed and served within twenty-four (24) days after the service. Therefore, the Court

may allow the application without a hearing.

                                               GOLDSTEIN BERSHAD & FRIED, P.C.



                                               by     /s/ Aaron J. Scheinfield
                                                      Aaron J. Scheinfield (P67495)
                                                      4000 Town Center, Suite 1200
                                                      Southfield, Michigan 48075
                                                      (248) 355-5300
                                                      aaront@bk-lawyer.net

Dated: January 7, 2020




  19-54531-pjs      Doc 106     Filed 01/07/20      Entered 01/07/20 10:36:00        Page 1 of 1
